DETAILED ACTION
This action is responsive to the following communication: the appeal brief filed on 06/07/22 and the claims presented in the appeal brief as filed on 10/07/2021.  This action is made Non-Final.  
Claims 1, 3, 5, 6, 8, 10-11, 13, 15-18 are pending in the case.  Claims 1, 6 and 11 are independent claims.
In view of the appeal brief filed on 06/07/22, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/RENEE D CHAVEZ/            Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 6661438 B1; hereinafter as Shiraishi) in view of Hauser et al. (US 2014/0149921; hereinafter as Hauser) further in view of Miller et al. (US 2008/0168364 A1; hereinafter as Miller).  

As to claims 1, 6, 11, Shiraishi discloses:
A wearable electronic device, a method, and a non-transitory computer readable storage medium (see Fig. 1A and Col. 15, lines 35-45), comprising: 
a crown (see Fig. 1A and Col. 15, lines 35-51; crown 14A); 
one or more processors (see Fig. 2 and Col. 16, lines 4-10); 
a memory (see Fig. 2 and Col. 16, lines 11-39); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs (see Fig. 2 and Col. 16, lines 11-39) including instructions for: 
displaying content on the display of the wearable electronic device at a first position of the display, the content including a plurality of content portions (see Figs. 7A-7B, 23A and Col. 20, lines 18-45.  Further see Fig. 10E and Col. 47, lines 52-64; list of contacts are displayed);
 detecting a rotation of the crown (see Figs. 7A-7B, 23A, 43A and Col. 15, lines 46-60, Col. 20, lines 18-45 and Col. 51, lines 47-61; angle of rotation or number of revolution); and
in response to detecting rotation of the crown:
	moving, based on the detected rotation of the crown, the content in a direction that is away from a beginning of the content and towards an end of the content so that a respective portion of the content moves from the first position of the display toward a second position of the display (see Figs. 7A-7B, 23A, 43A and Col. 15, lines 46-60, Col. 20, lines 18-45 and Col. 51, lines 47-61; angle of rotation or number of revolution causes the content object to be scrolled).
Shiraishi does not appear to teach:
a respective portion of the content moves toward a second position of the display without reaching the second position of the display;
in accordance with a determination that the respective portion of the content has been moved, based on the rotation of the crown, within a predefined distance of the second position of the display;
	automatically moving the respective portion of the content to the second position of the display.
In the same field of endeavor as the claimed invention (i.e., graphical user interface for content navigation), Hauser teaches an electronic device (see ¶ 0012) configured for
displaying content on a display of the electronic device (see Fig. 3B and ¶ 0025; a user of mobile device 100 may view a structured document in a graphical user interface of an application displayed by touch screen), the content including a plurality of content portions (see Fig. 3B and ¶ 0025; a structured document such as a web page may include multiple content objects including text, image, video clips.  ¶ 0026; one or more regions of a structured document that a user is currently viewing within a graphical user interface are known as a view port, a collection of content objects in a structured document may be arranged in a series; the series may be a finite collection of content objects or a potentially infinite collection of content objects, and the series may be ordered in any suitable manner. Content objects in a series may, in particular embodiments, be retrieved (e.g., from a server) or displayed on-demand in the view port of a graphical user interface displayed on a touch screen);
detecting a user input (see ¶ 0026, 0028; the user scroll vertically up or down within the structure document);
in response to detecting the user input: moving based on the user input, the content in a direction that is away from a beginning of the content and towards and end of the content so that a respective portion of the content moves toward a second position of the display without reaching the second position of the display (see Fig. 3B and ¶¶ 0026-0028; scroll the document content vertically up or down, the user may scroll through the content objects of a series towards the end of the document. As illustrated in FIG. 3B, one or more entire content objects 335 or portions of content objects 335 may be visible in view port 345. By scrolling (e.g. by using a touch gesture such as a swipe upward, downward, to the left or right, or in any other direction on the surface of touch screen 112), the one or more content objects in the view port may recede from view and adjacent content objects (e.g. whole content objects or portions of content objects) may simultaneously and seamlessly scroll into view. For example, when a user scrolls, the one content object in the view port may recede from view, and an adjacent content object (e.g. horizontally, vertically, or diagonally adjacent) may simultaneously scroll into view); and
in accordance with a determination that the respective portion of the content has been moved, based on the user input, within a predefined distance of the second position of the display (see Fig. 3B and ¶ 0028; When a pre-determined amount of the adjacent content object 335 (e.g. 50%, as defined by the boundaries of the adjacent content object) has moved into the view port, the adjacent content object 335 may then automatically "snap" into place, becoming the only content object displayed in the view port;  a user may free scroll through content objects. For example, the view port may display multiple content objects or portions of content objects 335, and when a user scrolls, the scrolling may be continuous across the boundaries of one or more content objects 335 (e.g. scrolling independent of content object boundaries and without changing scrolling behavior at a boundary or "snapping" into place once a boundary is crossed). For example, the scrolling may animate to a stopping point in such a manner that view port 345 may contain one or more content objects 335 or portions of content objects 335);
	automatically moving the respective portion of the content to the second position of the display (see Fig. 3B and ¶ 0028; When a pre-determined amount of the adjacent content object 335 (e.g. 50%, as defined by the boundaries of the adjacent content object) has moved into the view port, the adjacent content object 335 may then automatically "snap" into place, becoming the only content object displayed in the view port;  a user may free scroll through content objects. For example, the view port may display multiple content objects or portions of content objects 335, and when a user scrolls, the scrolling may be continuous across the boundaries of one or more content objects 335 (e.g. scrolling independent of content object boundaries and without changing scrolling behavior at a boundary or "snapping" into place once a boundary is crossed). For example, the scrolling may animate to a stopping point in such a manner that view port 345 may contain one or more content objects 335 or portions of content objects 335).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shiraishi and the teaching of Hauser together to provide an apparatus and a method for automatically moving a portion of a content to a view port as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to scrolling content having a plurality of portions, and the advantages described in Hauser that automatically snapping a content object/portion into place would provide an easy to use visual interface between a user of the computing platform and the mobile device (Hauser: see ¶ 0016, 0028).  
Shiraishi and Hauser do not appear to teach while automatically moving the content to the second position of the display, generating a tactile output at the wearable electronic device, wherein generating the tactile output is conditioned on the respective portion of the content being moved to the second position of the display based on the rotation crown, within the predefined distance of the second position of the display.
In the same field of endeavor as the claimed invention (i.e., graphical user interface for navigating content), Miller discloses an electronic device (see Fig. 1-2) configured for while automatically moving the content to the second position of the display, generating a tactile output at the wearable electronic device, wherein generating the tactile output is conditioned on the respective portion of the content being moved to the second position of the display based on the rotation crown, within the predefined distance of the second position of the display (see ¶ 0036; physical tactile feedback can be instructive and/or corrective. A particularly useful environment for the tactile feedback methods described herein is drawing and designing applications such as CAD and the like. As another example, many drawing applications include a "snap to" feature wherein lines and objects "snap to" other lines and objects or "snap to" gridlines. Using the disclosed tactile feedback features, a user receives tactile feedback cues when the objects snap to other objects or gridlines).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Shiraishi as modified by Hauser with the teaching of Miller to provide an apparatus and a method for outputting tactile feedback while automatically moving {~snapping} a portion of a content to a second position of the display as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to generating tactile feedback (Shiraishi: discloses a notification control unit having a vibration generating unit that generates vibration so that the user is notified of the presence of information through a sign, thus enhancing the credibility of recognition by the user, see Col. 6, lines 28-39), and the advantages described in Miller that tactile feedback facilitate a user in executing desired operations within the user interface and/or provides the user greater control of the input device; thus, modifying the snapping feature disclosed in Hauser/Shiraishi to include the tactile feedback during the snapping as suggested by Miller would allow the user to know the snapping is occurring during the scrolling process; thus, facilitate the user interaction with the UI of the computer device (Miller: see ¶ 0005, 0019).

As to claims 5, 10, 15, Shiraishi, Brid, and Nurmi teach the limitations of claim 1 as set forth above. Shiraishi, Brid, and Nurmi further disclose: wherein the crown of the wearable electronic device is a mechanical crown (Shiraishi: see Fig. 1A and Col. 15, lines 35-51; crown 14A).
Claims 3, 8, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi, Hauser, and Miller further in view of Ording (US 2008/0168404 A1; hereinafter as Ording)

As to claims 3, 8, 13, Shiraishi, Hauser, and Miller teach the limitation of claim 1 as set forth above. 
Shiraishi, Hauser, and Miller further teach: wherein the respective portion of the content is a zoomable visual element (Shiraishi: see Col. 15, lines 60-67).  Shiraishi, Brid, and Nurmi do not appear to teach in accordance with a determination that rotation of the crown causes the zoomable visual element to zoom beyond a minimum zoom level, causing the respective portion of the content to shrink to a zoom level that is less than the minimum zoom level before automatically returning to the minimum zoom level. 
In the same field of endeavor as the claimed invention (i.e., graphical user interface), Ording discloses an electronic device configured for:
displaying zoomable visual element on the touch-sensitive display of an electronic device (see Fig. 9, 10A-10C and ¶ 0231; display an electronic document at a first magnification on a touch screen display);
in accordance with a determination that [rotation of the crown] an operation causes the zoomable visual element to zoom beyond a minimum zoom level, causing the respective portion of the content to shrink to a zoom level that is less than the minimum zoom level before automatically returning to the minimum zoom level (see Fig. 9, 10A-10C and ¶ 0231; The process 900 provides a simple visual indicator to a user that an electronic document is being displayed at a minimum magnification.  Figs. 9, 10A-10C, ¶ 0236; 0240-0242; black/gray areas 3955 beyond opposite edges of the web page 3912 are displayed as illustrated in Fig. 10B before automatically returning to the minimum zoom level as shown in Fig. 10C);
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to have modified the crown input device disclosed in Shiraishi to include the teaching of Ording to provide an apparatus and a method for displaying a simple visual indicator to a user that an electronic document is being displayed at a minimum magnification in accordance with a determination that rotation of the crown as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to zooming operation (Shiraishi: discloses zoom-in, zoom-out operations, see Col. 15, line 46 to Col. 16, line 3), and the advantages described in Ording that displaying a simple visual indicator to a user so that the user is aware that an electronic document is being displayed at a minimum magnification/zoom; thus provide a more transparent and intuitive user interfaces for scaling electronic documents that are easy to use, configure, and/or adapt (Ording: see ¶ 0231, 0008).

As to claims 16-18, Shiraishi, Hauser, and Miller teach the limitation of claim 1 as set forth above. 
Shiraishi, Hauser, and Miller further teach: wherein the respective portion of the content is a zoomable visual element (Shiraishi: see Col. 15, lines 60-67).  Shiraishi, Hauser, and Miller do not appear to teach in accordance with a determination that rotation of the crown causes the zoomable visual element to zoom beyond a maximum zoom level, causing the respective portion of the content to enlarge to a zoom level that is beyond the maximum zoom level before automatically returning to the maximum zoom level. 
In the same field of endeavor as the claimed invention (i.e., graphical user interface), Ording discloses an electronic device configured for:
displaying zoomable visual element on the touch-sensitive display of an electronic device (see Fig. 11 and ¶ 0243; display an electronic document at multiple magnifications);
in accordance with a determination that [rotation of the crown] a zoom operation causes the zoomable visual element to zoom beyond a maximum zoom level, causing the respective portion of the content to enlarge to a zoom level that is beyond the maximum zoom level before automatically returning to the maximum zoom level (see Fig. 11, 12A-12C and ¶ 0243; a simple visual indicator to a user that an electronic document is being displayed at a maximum magnification.  Figs. 11, 12A-12C, ¶ 0243; 0250-0253; In the example of FIG. 12B, the magnification exceeds a predefined magnification. Upon detecting termination of the gesture 3931/3933, a portion of the web page 3912 is displayed at the predefined magnification, as illustrated in FIG. 12C);
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to have modified the crown input device disclosed in Shiraishi to include the teaching of Ording to provide an apparatus and a method for displaying a simple visual indicator to a user that an electronic document is being displayed at a maximum magnification in accordance with a determination that rotation of the crown as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter that both are directed to zooming operation (Shiraishi: discloses zoom-in, zoom-out operations, see Col. 15, line 46 to Col. 16, line 3), and the advantages described in Ording that displaying a simple visual indicator to a user so that the user is aware that an electronic document is being displayed at a maximum magnification/zoom; thus provide a more transparent and intuitive user interfaces for scaling electronic documents that are easy to use, configure, and/or adapt (Ording: see ¶ 0243, 0008).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6, 8, 10-11, 13, 15-18 have been considered but are moot in view of new ground of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: 
Platzer et al. (US 2008/0168384 A1) discloses A method for operating through an application programming interface (API) in this environment includes transferring a rubberband call. Rubberbanding a scrolled region within a display region occurs by a predetermined maximum displacement when the scrolled region exceeds a display edge. The method further includes transferring an edge rubberband call to set displacement values for at least one edge of the display (e.g., top and bottom edges, left and right edges).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179